Citation Nr: 1453846	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased ratings for lumbar strain with herniated L5-S1 disc progressed with degenerative disc disease (DDD), spondylosis and intervertebral disc syndrome (IVDS), rated as 20 percent disabling prior to March 15, 2013, and as 60 percent disabling thereafter.  

2.  Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral pain syndrome.  

3.  Entitlement to an effective date earlier than May 11, 2007, for the award of a 20 percent disability rating for right trapezius muscle injury with DDD of the cervical spine.  

4.  Entitlement to an effective date earlier than May 11, 2007, for the award of a 10 percent disability rating for varicose veins of the lower extremities.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a December 2008 rating decision of the RO in San Diego, California.  In the March 2002 rating decision, the RO, in relevant part, increased the Veteran's disability rating for the lumbar spine disability to 20 percent, effective March 13, 2001, denied an increased disability rating for the right knee disability, and declined to reopen the claim of entitlement to service connection for a left knee condition.

The Los Angeles, California RO currently has jurisdiction over the Veteran's claims.

In the December 2008 rating decision, the RO, in relevant part, increased the disability rating for the right trapezius muscle injury with DDD of the cervical spine to 20 percent, and increased the disability rating for lower extremity varicose veins to 10 percent, both effective May 11, 2007.

In a March 2014 rating decision, the RO increased the Veteran's disability rating for the lumbar spine disability to 60 percent, effective March 15, 2013.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2014.  A hearing transcript is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus was raised in an April 2002 claim but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to higher disability ratings for the lumbar spine disability, prior to January 1, 2014; entitlement to an effective date earlier than May 11, 2007, for the award of a 20 percent disability rating for right trapezius muscle injury with DDD of the cervical spine; entitlement to an effective date earlier than May 11, 2007, for the award of 10 percent disability rating for varicose veins of the lower extremities; and the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.



FINDINGS OF FACT

1.  On the record, at the October 2014 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran and her representative indicated that the current 60 percent disability rating for the lumbar spine disability satisfied her appeal as to that issue after December 2013.  

2.  The Veteran's service-connected right knee disability is manifested by painful motion with x-ray evidence of arthritis, and by slight lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to a disability rating higher than 60 percent for lumbar strain with herniated L5-S1 disc progressed with DDD, spondylosis and IVDS, as of January 1, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a disability rating in excess of 10 percent for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.102, 4.21, 4.71a, Diagnostic Code (DC) 5260 (2014).

3.  The criteria for a separate 10 percent rating for lateral instability of the right knee associated with the service-connected patellofemoral pain syndrome have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.21, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, at the October 2014 Board hearing, prior to the promulgation of a decision in her appeal, the Veteran and her representative indicated that following December 2013, the assigned 60 percent disability rating satisfied her appeal as to the increased rating claim for the lumbar spine disability.  As such, the Veteran and her representative have withdrawn the claim of entitlement to a disability rating in excess of 60 percent for the lumbar spine disability as of January 1, 2014.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

II.  Increased Rating for Right Knee Patellofemoral Pain Syndrome

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's right knee patellofemoral pain syndrome has been rated as 10 percent disabling.  She and her representative indicated at her hearing that a 20 percent disability rating would satisfy her appeal as to this issue.  

Knee disabilities are rated according to the varying types of functional impairments that may be present.  Diagnostic Codes 5260 and 5261 specifically set forth rating schedules for limitation of motion of the knee.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2014).  Diagnostic Code 5260 provides for a noncompensable rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).

Diagnostic Code 5261, governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257 (2014).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved; in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, DCs 5003 and 5010 (2014).  If a compensable degree of limitation of motion is not attainable under the relevant rating criteria, then DC 5003 provides for a 10 percent rating for each such major joint or group of minor joints affected by limitation of motion.  In that event, the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  


VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel also held that separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In the instant case, although the Veteran's range of right knee motion has not reached a compensable level, her noncompensable limitation of motion is accompanied by X-ray evidence of arthritis.  Early degenerative changes were noted in the knee in February 2002 X-rays.  VA treatment records dated as early as March 1996, note the Veteran's complaints of her right knee giving way.

During a February 2002 VA examination, she was shown to have soreness, pain, and tenderness, as well as occasional swelling and fatigability.  Her knee was also noted to give way.  

During a July 2006 VA contracted examination, flexion was limited to 120 degrees, and extension was normal.  The examiner noted that stability tests were within normal limits.

A February 2009 VA examination showed normal flexion at 140 degrees; however a subsequent March 2013 VA examination confirmed limitation of flexion to 110 degrees, with pain beginning at 100 degrees.  

During her October 2014 Board hearing, the Veteran testified that her knee would buckle or give way frequently, sometimes leading to falls.  

Based on the evidence, the Board finds that although the limitation of the Veteran's right knee motion does not reach such a severity as to warrant a 20 percent disability rating, that the evidence of record is at least in equipoise with respect to her right knee giving way and buckling.  Thus, the evidence is indicative of slight recurrent lateral instability.  Based on this evidence, the Board finds that a separate 10 percent disability rating is warranted for slight lateral instability of the right knee for the entire appellate period.  

III.  VCAA Considerations

Although a claimant is presumed to be seeking the maximum benefit available under the law, a claimant may choose to limit the claim to a lesser benefit.  Hamilton v. Derwinski, 4 Vet. App. 528, 544 (1993).  At her hearing, the Veteran and her representative clearly expressed that the grant of a 20 percent rating would satisfy her appeal as to the right knee claim.  Upon suggestion that the current rating for limitation of motion together with a rating for instability could satisfy the appeal, the Veteran's representative concurred.  

Thus, the Board finds that the assignment of the additional ten percent disability rating for slight lateral instability, while not a 20 percent rating in its own right, satisfies the Veteran's appeal with respect to her right knee disability claim; and therefore, it is considered a full grant of the benefit sought on appeal.







						(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to a disability rating higher than 60 percent for lumbar strain with herniated L5-S1 disc DDD, spondylosis and IVDS, as of January 1, 2014, is dismissed.

Entitlement to a disability rating higher than 10 percent for right knee patellofemoral pain syndrome is denied.

Entitlement to a separate 10 percent disability rating for slight lateral instability of the right knee, associated with patellofemoral knee syndrome, is granted.


REMAND

The Veteran appears to have filed an informal claim for an increased rating for the right trapezius muscle and cervical spine DDD disability in April 2002.  Nonetheless the Board cannot yet determine whether an increase in disability was factually ascertainable prior to May 2007, or her entitlement to a higher rating for the lumbar spine disability prior to January 1, 2014, because the following medical records have not yet been associated with the claims file. 

The Veteran has reported receiving Worker's Compensation (WC) benefits.  While an October 2013 examination associated with her WC claim is of record, additional records pertaining to the claim have not been associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2014).  These records would appear to include a September 2011 emergency room report as referenced in the October 2013 WC examination.

Additionally, the Veteran testified that she has received private treatment for her claimed disabilities on her own.  She also indicated that she received current VA treatment.  The private treatment records largely do not appear to have been obtained, and consistent VA treatment records dated since October 2011 remain outstanding.  Id.  

With respect to the claim to reopen the previously denied left knee disability claim, the Board has determined that an April 2002 statement from the Veteran, following issuance of the March 2002 rating decision that denied that claim can be construed as a notice of disagreement (NOD).  Similarly, a February 2009 statement from the Veteran following issuance of the December 2008 rating decision that assigned the 10 percent disability rating for the varicose veins, can be construed an NOD with the effective date assigned for the higher rating.  Before the Board can consider these claims on appeal, however, it is required to remand them for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for Worker's Compensation benefits.

2.  Obtain the Veteran's records of VA treatment for the conditions at issue since October 2011.

3.  Ask the Veteran to identify private healthcare providers who have treated her claimed disabilities on appeal, and ask that she provide necessary authorization to obtain records from these providers on her behalf.  Thereafter, obtain the records.

4.  Send the Veteran and her representative a statement of the case with respect to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability and the claim of entitlement to an effective date earlier than May 11, 2007, for the award of a 10 percent disability rating for lower extremity varicose veins.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


